Citation Nr: 0010908	
Decision Date: 04/25/00    Archive Date: 05/04/00

DOCKET NO.  98-10 251A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in the March 
6, 1998 Board decision which denied entitlement to service 
connection for the cause of the veteran's death.


REPRESENTATION

Moving Party Represented by:  Roger Rutherford, Attorney at 
Law


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active duty from May 1951 to April 1953.  He 
died in June 1996.

This matter is currently before the Board of Veterans' 
Appeals (the Board) on motion by the appellant as to clear 
and unmistakable error (CUE) in a March 6, 1998 Board 
decision.  The appellant is the veteran's widow.


FINDINGS OF FACT

1.  In a March 6, 1998 decision, the Board denied the claim 
of entitlement to service connection for the cause of the 
veteran's death.

2.  In January 6, 2000, the U.S. Court of Appeals for 
Veterans Claims (Court) affirmed the Board's March 1998 
decision.


CONCLUSION OF LAW

There is no legal entitlement under the law for review of the 
Board's March 6, 1998 decision on the basis of CUE.  38 
U.S.C.A. § 7111 (West Supp. 1999); 38 C.F.R. §§ 20.1400-
20.1411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a March 1998 decision, the Board denied the claim of 
entitlement to service connection for the cause of the 
veteran's death.  In January 2000, the Court affirmed the 
Board's March 1998 decision.

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411.  Pursuant to 38 C.F.R. 
§ 20.1400(b)(1), all final decisions of the Board are subject 
to review on the basis of an allegation of CUE, except those 
that have been appealed to and decided by a Court of 
competent jurisdiction.  Because the Board's decision of 
March 1998 was subject to review on appeal by the Court, 
there is no legal entitlement to review of the Board's 
decision on the basis of CUE.  Accordingly, the motion is 
denied.


ORDER

The motion for revision of the March 6, 1998 Board decision 
on the grounds of CUE is denied.



		
	BRUCE KANNEE	
Member, Board of Veterans' Appeals


 


